HARALSON, J.
1. There was no error, under the facts set out, in excusing the two jurors, Wood and Tylor, on suggestion of the solicitor, from sitting on the jury to try defendant. .The fact that the persons composing jury number one, were in the box, at the time the parties announced ready for trial, did not imply necessarily that they were ready to try with those persons as a jury. The State had a right to challenge these two jurors for any reason. The solicitor, for the reasons set out, asked that the two jurors be excused from *131the jury. It was his right to exclude them, for they were subject to challenge for cause. If the court had excused them mero motu, its action would have been free from error. — Code of 1886, §4334; The State v. Marshall, 8 Ala. 302; Smith v. The State, 55 Ala. 1; Garrett v. The State, 76 Ala. 20; Griffin v. The State, 90 Ala. 599.
2. There was no error in admitting the conversation between M. L. Smith, of the firm of Smith Bros., to whom the alleged forged mortgage was transferred. The conversation related to collateral securities which defendant proposed to give said firm for advances to be made to him, and a promise that he would bring them later, which he did do, — about two weeks after-wards, — and on the transfer of which, — including the alleged forged mortgage, — and in consideration of which, Smith Bros, made advances in goods, provisions, etc., to defendant. This conversation tended to show the motive of defendant to forge and utter the instrument, and to injure and defraud said firm. T'he alleged forged mortgage purports to have been executed on the 24th of April, three days only before, as the evidence shows, it was transferred by defendant to Smith Bros.
3. The witness, Hayden, testified that he did not know that he had ever seen a paper that was forged, and that he had no skill or experience in comparing forged handwritings Avitli genuine ones. He was asked to compare the alleged signature of Charles Cross, as a witness to the forged instrument, Avitli his genuine signature to a paper, not in evidence, offered for the purpose of comparison, and state if the signature of the said witness to the mortgage Avas genuine. This the court properly disalhwed. — Griffin v. The State, 90 Ala. 596; Moon v. Crowder, 72 Ala. 79; Kirksey v. Kirksey, 41 Ala. 626.
4. Charge 1 given for the State is, in substance, that the laAV presumes eArery one intends the necessary consequences of his OAvn act, and that when one does an act legally wrong in itself, the law presumes t'he intent to do that act, the act itself, evidencing the illegal intent. — Stein v. The State, 37 Ala. 133; 3 Gr. Ev., §13.
Nor Avas there error, as applicable to the facts in this case, in charge 2 requested by the State. — Hobbs v. The State, 75 Ala. 1; Allen v. The State, 74 Ala. 557.
*132There was evidence on which to base charge No. 3, and we find no error in it. — Bush v. The State, 77. Ala. 83. f
f There was no error in giving charge No. 4 by the State. The predicated fact is hypothesized as • absolutely true, and therefore beyond reasonable doubt. We have several times upheld such charges. — Clark v. The State, 105 Ala. 91; Wilkins v. The State, 98 Ala. 1; Hammil v. The State, 90 Ala. 577; Bush v. The State, supra.
Affirmed.